Citation Nr: 1513642	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for metatarsalgia, status post removal of a foreign body right foot currently evaluated as 10 percent disabling.

2.  Entitlement to compensable rating for allergic rhinitis.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for prostatitis.

4.  Entitlement to service connection for prostatitis.

5. Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

6.  Entitlement to service connection for diabetes mellitus.

7. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

9. Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip condition.

10.  Entitlement to service connection for a left hip condition.

11.  Whether new and material evidence has been submitted to reopen a claim for a right hip condition.

12.  Entitlement to service connection for a right hip condition.

13.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin rash.

14.  Entitlement to service connection for a skin rash.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for joints.

16.  Entitlement to service connection for joints.

17.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee condition.

18.  Whether new and material evidence has been submitted to reopen a claim for service connection for heart condition.

19.  Whether new and material evidence has been submitted to reopen a claim for service connection for exposure to hepatitis.

20.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sleep disorder.

21.  Entitlement to service connection for positive TB test.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1971 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  On the record in his Board hearing, the Veteran withdrew his appeals as to the issues of entitlement to an increased rating for a right foot disability, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of service connection for a heart condition, entitlement to service connection for hepatitis exposure and service connection  for a positive TB test, and whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder a transcript of this hearing has been associated with the Veteran's claims file.

The issues of an entitlement to a compensable rating for allergic rhinitis, entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed June 1998 and March 2005 rating decisions, the RO denied entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a right hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joints, based on the fact that there was no current disability or no evidence of relationship between these disabilities and the Veteran's service
. 
2.  The evidence added to the record since the June 1998 and March 2005 rating decisions, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a right hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joints.

3.  Affording the Veteran the benefit of the doubt, his right hip disability is at least as likely as not related to his active service.

4.  On January 2015, at the Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of his appeals for entitlement to an increased rating for a right foot disability, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of service connection for a heart condition, entitlement to service connection for hepatitis exposure and service connection  for a positive TB test, and whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder was requested.


CONCLUSIONS OF LAW

1.  The June 1998 and March 2005 rating decisions that denied entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a right hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joints are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  With respect to the Veteran's claim for entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a right hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joints, new and material evidence has been received since the June 1998 and March 2005 denial. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2014).

3.  The criteria for service connection for a right hip disability are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The criteria for withdrawal of the appeals with respect to the issues of entitlement to entitlement to an increased rating for a right foot disability, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of service connection for a heart condition, entitlement to service connection for hepatitis exposure and service connection  for a positive TB test, and whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn
Issues 1 and 17 through 21

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has submitted both a written statement seeking to withdraw his appeals of entitlement to an increased rating for a right foot disability, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of service connection for a heart condition, entitlement to service connection for hepatitis exposure and service connection  for a positive TB test, and whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder, and has testified on the record of his desire to withdraw his appeal of these issues. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of service connection for these issues and the appeals as to these issues are therefore dismissed.

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting the Veteran's appeals reopen his claim for entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, and entitlement to service connection for a left and right hip condition, and granting the underlying claim for service connection for a right hip disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

	
New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Merits - New and Material Evidence
 
The Veteran was denied entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a right hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joints in a June 1998 and March 2005 rating decisions because there was either no current disability or no evidence that the Veteran's disabilities were related to service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's testimony in January 2015 that he had symptoms of the above mentioned disabilities while on active duty which have continued since his separation from service to the present day is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for the above mentioned disabilities.  Specifically, due to the prior lack of evidence showing a relationship between the disabilities and his service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence, or to the presence of a current disability.  See Shade, supra.
 
Accordingly, the Board finds that new and material evidence has been submitted, and the claims of entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, skin rash, joints, and entitlement to service connection for a left and right hip condition are reopened.  38 U.S.C.A. § 5108.  

Service Connection-Right Hip Disability
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his right hip disability is related to his active service.  After considering the evidence, the Board agrees.

The Veteran's service treatment records (STRs) contain a North Medical Associates private treatment note wherein a clinician wrote "[the Veteran] ... has chronic groin and anterior thigh pain with essentially normal plain x-ray of the hips.  The character of the pain and the location of the pain would certainly be compatible with an abnormality of the hip joint itself as opposed to referred pain."  This evidence is sufficient to determine that the Veteran had incurred a right hip disability while in service.

Subsequently, the Veteran was provided a VA examination in March of 2011 wherein the VA examiner diagnosed the Veteran with "[r]ight hip degenerative joint disease."  The VA examiner continued and offered the following opinion:

Right hip degenerative joint disease is at least as likely as not caused by military service.  Rationale: Service medical records showing bursitis in my opinion an early sign of degenerative joint disease, verbal history, physical examination, and radiologic sties.  This examiners experience is that right hip condition often present as right groin pain.

Considering the foregoing, the Board finds that the requirement of both a current disability and a relationship of this disability to the Veteran's service have been established.  Therefore, service connection for a right hip disability is warranted.

ORDER

The claim for entitlement to an increased rating for a right foot disability is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a left knee disability is dismissed

The issue of whether new and material evidence has been received to reopen a claim of service connection for a heart condition is dismissed

The issue of entitlement to service connection for hepatitis exposure is dismissed

The issue of entitlement to service connection for a positive TB test is dismissed

The issue of whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder is dismissed.

New and material evidence having been received, the issues of entitlement to service connection for prostatitis, diabetes mellitus, hypertension to include as secondary to diabetes mellitus, a skin rash, joints, and entitlement a left and right hip condition are reopened.

Entitlement to service connection for a right hip disability is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.

Entitlement to Compensable Rating for Allergic Rhinitis.

The Veteran has claimed since his last VA examination that his rhinitis has worsened.  The Veteran's last VA examination, to determine the status of his rhinitis, was in September 2007.  As a result, and given the time that has transpired since his last examination and the outstanding VA records addressed above, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Duty to Assist - Deficiency

In November 2010, the Veteran submitted to VA an "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)" (Form 21-4142), which requested VA to obtain records from his private treating physician, Dr. L. L. from 2000-2010.  The claims file does not contain any evidence that VA acted on this request by the Veteran.  This was an error.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Board finds that before adjudication can take place on the Veteran's underlying claims these records should be obtained.  Unfortunately, the Veteran's initial November 2010 (Form 21-4142) has long since expired.  Thus, in effectuating the VA's duty to assist and remedying this error, the Board finds that it is prudent to submit a copy of the Veteran's November 2010 (Form 21-4142) to ensure that the Veteran's previous request is fulfilled and proper development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he identified, to include the doctor  listed in his November 2010 (Form 21-4142).  The Veteran should be provided a copy of his filled out November 2010 (Form 21-4142) to aid in identifying the provider listed. 

The Board is also interested in the private medical providers the Veteran testified to in his January 2015 hearing; namely, Dr. Chiang in Valdosta (Phonetic spelling), Dr. Lee from December 1997 to February 1999 in regards to glucose and diabetes, and the dermatologist that Dr. Lee referred the Veteran to when he sought treatment.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) in connection with his claims for service connection for prostatitis, diabetes mellitus, hypertension, skin condition,  joint disabilities, and  a left hip disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner should identify any diagnoses related to the claimed prostate disorder, diabetes mellitus, hypertension, skin condition, joint disabilities, and left hip. For any identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition is related to the Veteran's active service or events therein. In making this opinion the examiner should consider the Veteran's lay statements as to onset of his symptoms for any of the identified disabilities.

With regard to the claimed hypertension, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed hypertension is caused by or aggravated (permanently worsened) by any diagnosed  diabetes mellitus.

A thorough rationale must be provided for all opinions.
 
4. Then, schedule the Veteran for a VA examination(s) to determine the nature and severity of his rhinitis disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.
 
Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his rhinitis.  
 
A complete rationale for all opinions should be provided.

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a compensable rating for allergic rhinitis, entitlement to service connection for prostatitis, entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension to include as secondary to diabetes mellitus, entitlement to service connection for a left hip condition, entitlement to service connection for a skin rash, and entitlement to service connection for joint disabilities.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


